Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 17, line 7: 
	Please replace the phrase --substantially uniform thickness of less than 300 μm over the at lease one surface-- with the phrase “substantially uniform thickness over the at least one surface”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The instant claims require a chamber component for a processing chamber comprising a ceramic body having a surface with a first roughness and a conformal layer on the surface, the conformal layer comprising plasma resistant rare earth oxide, with a specified Y/Zr/Al oxide composition in one case, under 300 micron thickness, or 0.5 to 30 micron, and having a second roughness, the second roughness also less than the first roughness, and having a roughness of 10 micro-inches or less in some cases.

	Prior art exists disclosing knowledge in the art of rare earth oxide coatings with the requisite thickness and roughness (see prior art in parent applications cited in double patenting rejections of previous office actions, rejections overcome by TD filings), however none of the prior art teach nor suggest the required composition with conformal coatings and underlying roughness with these other requirements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794